EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. A passive microscopic Fabry-Perot Interferometer (FPI) sensor comprising: an optical fiber having a cleaved tip; and a three-dimensional microscopic optical structure formed on the cleaved tip of the optical fiber using a two-photon polymerization process on a photosensitive polymer by a three- dimensional micromachining device, the three-dimensional microscopic optical structure comprising: a suspended structure defining a cavity with the cleaved tip; a hinged optical layer pivotally connected to a distal portion of the suspended structure, positionable between an open position and a closed position; a reflective layer deposited on mirror surface of the hinged optical layer while in the open position, the hinged 






DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious a passive microscopic Fabry-Perot Interferometer sensor comprising:
an optical fiber having a cleaved tip;
a three-dimensional microscopic optical structure formed on the cleaved tip of the optical fiber, the three-dimensional microscopic optical structure comprising:
a suspended structure defining a cavity with the cleaved tip;
a hinged optical layer pivotally connected to a distal portion of the suspended structure, positionable between an open position and a closed position; and
a reflective layer deposited on mirror surface of the hinged optical layer while in the open position, the hinged optical layer subsequently positioned in the closed position to align the mirror surface to at least partially reflect a light signal back through the optical fiber
in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references teach sensors on the tips of optical fibers, but none teach the interferometer with suspended structure, hinged optical layer and reflective layer claimed:
US 5280173		US 2005/0062979	US 7559701		US 8253945
US 8559770		US 8764678		US 9528893		US 10561368

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883